 THE GRAND UNION COMPANY589neyman Engineer'sTemporary Permit shall have been issued to him as herein-after provided.If and when his clearance card is accepted,he shall be governedby the wagescale rulesand by-laws of said Local Union.Article XV, Section 3 (a).Members of one Local Union shall not seek employment,be employed, orremain at work at the craft within the territorial jurisdiction of another LocalUnion without the consent of such other Local Union,which consent may beevidenced by its acceptance of the clearance card presented to it by the memberinvolved, as provided in the constitution or by the issuance of the temporarypermit hereinafter described.If the member involved does not present a clear-ance card to such other Local Union, or the Local Union to which the clearancecard is presented fails to act thereon, or the Local Union to which the clearancecard is presented acts thereon and refuses to affiliate such member, and the Busi-ness Representative of such other Local Union,in such cases, shall thereuponconsent to the issuance of the temporary permit (described herein) then themember involved shall be entitled to receive and required to secure successively,during the period within which said consent be granted and his work continue,such number of weekly journeymen engineers'temporary permits if he is astationary engineer,as shall be issued to him by the said Business Representativeunder the regulations established by the General Excutive Board. Such permitsshall, for the period issued, allow the holder thereof to seek, accept, and holdemployment within the territorial jurisdiction of such other Local Union out ofwhich said temporary permits shall be issued, but subject always to such regula-tions as shall be imposed thereonby theGeneral Executive Board.Article XV, Section 3 (c).No member of this organization shall be permitted to remain at work at thecraft in the territorial jurisdiction of any other Local Union than the one towhich he shall belong for a longer period of time than that covered by thetemporary permit issued to him,nor shall any such member working under theauthority conferred by a temporary permit be removedfromsaidwork orreplaced by a member of the Local Union issuing the said temporary permituntil the expiration of the period for which the said temporary permit was issued,unless such removal be for a good and sufficient cause.ArticleXV, Section 3 (h).... No temporary permit as described in this article shall be issued to or usedby any person who is not,at the time, either a member of the InternationalUnion of Operating Engineers or an applicant for membership therein.ArticleXXIII,Subdivision 3, Section (a).Members of Local Unions shall conform to and abide by the Constitution,Laws, Rules, Obligation and Ritual,and the decisions,rulings, orders and direc-tions of any authority of the International Union empowered by this Constitu-tion to make them.Each member shall keep the Recording-CorrespondingSecretary properly and promptly notified of his residence and any change thereof.Each member shall hire none but those in good standing with a Union havingjurisdiction over the work to be done nor purchase commodities without theunion label thereon when otherwise possible.The Grand Union CompanyandRobert E. GrayLocal 294, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandRobert E. Gray.Cases Nos. 2-CA-5225 and P-CB-1872.December 19, 1958DECISION AND ORDEROn July 8, 1958, Trial Examiner Herbert Silberman issued hisIntermediate Report in the above consolidated proceeding, findingthat the Respondent Employer had engaged in and was engagingin certain unfair labor practices in violation of Section 8(a) (1)122 NLRB No. 68. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDand (3) of the Act, and that the Respondent Union had engaged inand was engaging in certain unfair labor practices in violation ofSection 8(b) (1) (A) and (2) of the Act, and recommending thatthey cease and desist therefrom and take certain affirmative action,,as set forth in the copy of the Intermediate Report attached hereto.Thereafter the Respondents and the General Counsel filed exceptionsto the Intermediate Report and briefs in support.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connectionwith this case to a three-member panel [Members Rodgers, Jenkins,.and Fanning] .The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and the briefs, and the entirerecord in this case, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner except as indicated below.We find merit in the exceptions of the General Counsel to theTrial Examiner's ruling that the union authorization cards signedby employees Edward Conn, Sidney Jansen, Bernard Westcott,ShirleyWestcott, and Timothy Fitzgerald in the fall of 1955, duringan earlier organizing campaign of the Respondent Union more thana year before the campaign and the events in question here, wereproperly counted in ascertaining majority status.On the facts ofthis case we would not presume, as did the Trial Examiner, that the1955 cards continued effective.'We note that the 1955 campaign inwhich the cards were secured was unsuccessful and resulted in nobargaining, and that all five employees testified that they did notwish the Union to represent them in the 1956 campaign and hadsigned no cards authorizing the Union to represent them untilat terDecember 18, 1956, when the contract with its union-security clausewas executed.Accordingly, we find that the General Counsel has.proved that 64 (rather than 59) out of a total of 101 employees inthe contractual unit had not designated the Respondent Union as.their collective-bargaining agent when the December 18, 1956, agree-ment was executed.THE REMEDYFor the reasons stated by the Trial Examiner and in conformitywith the established policy of the Board, we find that it would noteffectuate the policies of the Act to permit the retention of payments.1 CompareKnickerbocker Plastic Co.,Inc.,104 NLRB 514, 529-530, enfd. 218 F. 2d917 (C.A. 9), where thecards fromthe previous year were found to havebeen signedduring thesameorganizational campaignwhich had been interruptedby the employer'sunfair labor practices;seeSafeway Stores, Incorporated,99 NLRB 48, footnote 3, p. 49,.where the current majorityof the union did not depend upon cards from an earlier cam-paign, andthe Boardsimply notedthat three out of fiveemployees who had signed theyear before had affirmedtheiroriginal designations. THE GRANDUNION COMPANY591of union dues and other moneys which have been unlawfully ex-acted from employees of Respondent Company as the price oftheir employment.Accordingly, in order to expunge the coerciveeffects of such illegal exaction, we adopt the remedy recommendedby the Trial Examiner, which requires the Respondents jointly andseverally to reimburse the employees of the Respondent Companyfor dues checked off pursuant to the Respondents' unlawful agree-ment, extending it to include any other moneys unlawfully exactedunder such agreement .2ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. Respondent, The Grand Union Company, its officers, agents,successors, and assigns, shall:1.Cease and desist from :(a)Recognizing any labor organization as the exclusive repre-sentative for the purpose of collective bargaining of the employeesin a unit appropriate for such purposes unless such representativeshall have been freely designated or selected by a majority of theemployees in the unit.(b)Entering into, maintaining, or enforcing any agreement witha labor organization which requires its employees to join, or tomaintain membership in, such labor organization as a condition ofemployment, unless such labor organization is the representative ofthe employees as provided in Section 9(a) of the Act and theagreement in all other respects conforms to the requirements ofSection 8(a) (3) of the Act.(c) In any like or related manner interfering with, restraining,or coercing its employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain from anyor all such activities, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with Local 294, International Brother-hood of Teamsters, Chauffeurs,Warehousemen and Helpers of2N.L.R.B. v. Broderick Wood Products Company,261 F. 2d 548(C.A. 10) ;LakelandBus Lines,Incorporated,122 NLRB 281;Los Angeles-SeattleMotor Express, Incorpo-rated,121 NLRB 1629. 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica reimburse its employees and its former employees whosedues in the Respondent Union were checked off pursuant to theRespondents' agreement of December 18, 1956, for the amounts sodeducted from their earnings and for any fees, assessments, or othermoneys unlawfully exacted under said agreement.(b)Post at its warehouse in Waterford, N. Y., copies of the noticeattached hereto marked "Appendix A."3 Copies of said notice, to befurnished by the Regional Director for the Second Region, shall,after being duly signed by a representative of the Company, beposted by the Company immediately upon receipt thereof and main-tained by it for sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Companyto insure that the notices are not altered, defaced, or covered by anyother material.(c)Post at the same places and under the same conditions asset forth in (b) above, and as soon as they are forwarded by theRegional Director, copies of the Respondent Union's notice hereinmarked "Appendix B."(d)Notify the Regional Director for the Second Region inwriting, within ten (10) days from the date of this Order, whatsteps have been taken in compliance.B. Respondent, Local 294, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America, its officers,representatives, agents, successors, and assigns, shall:1.Cease and desist from :(a)Entering into, maintaining, or enforcing any agreement withThe Grand Union Company which requires employees to join, ormaintain membership in, Local 294 as a condition of employment,unless the Union is the representative of the employees as providedin Section 9(a) of the Act and the agreement in all other respectsconforms to the requirements of Section 8(a) (3) of the Act.(b) In any like or related manner restraining or coercing em-ployees of The Grand Union Company in the exercise of the rightsguaranteed in Section 7 of the Act.2.Take.the following affirmative action which the Board findswill effectuate the policies of the Act:(a) Jointly and severally with The Grand Union Companyreimburse the employees and former employees of the Companywhose dues in the Respondent Union were checked off pursuantto the Respondents' agreement of December 18, 1956, for the amountsso deducted from the employees' earnings, and for any fees, assess3 In the event that this Order is enforced,by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE GRANDUNION COMPANY593ments, or other moneys unlawfully exacted under the said agreement.(b)Post at its business offices copies of the notice attached heretomarked "Appendix B."4 Copies of said notice, to be furnished bythe Regional Director for the Second Region, shall, after beingduly signed by an authorized representative of the RespondentUnion, be posted by it immediately upon receipt thereof and bemaintained by it for a period of sixty (60) consecutive days there-after in conspicuous places, including all places where notices tomembers are customarily posted.Reasonable steps shall be takento insure that said notices are not altered, defaced, or covered byany other material.(c)Mail to the Regional Director for the Second Region signedcopies of the notice marked "Appendix B" for posting for a periodof sixty (60) consecutive days, at the Company's Waterford, N. Y.,warehouse in places where notices to employees are customarilyposted.(d)Notify the Regional Director for the Second Region inwriting, within ten (10) days from the date of this Order, whatsteps have been taken in compliance.* Footnote3 applies here also.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT recognize any labor organization as the exclusiverepresentative for the purposes of collective bargaining unlesssuch labor organization shall have been freely designated orselected by a majority of our employees in an appropriatecollective-bargaining unit.WE WILL NOT enter into, maintain, or enforce any agreementwith a labor organization which requires our employees to join,or to maintain membership in, such labor organization as a con-dition of employment, unless such labor organization is therepresentative of the employees as provided in Section 9(a) ofthe Act and the agreement in all other respects conforms to therequirements of Section 8(a) (3) of the Act.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of their rightto self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid or pro-505395-59-vol. 122-39 594DECISIONSOF NATIONALLABOR RELATIONS BOARDtection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a conditionof employment as authorized in Section 8(a) (3) of the Act.WE WILL reimburse our employees and former employeeswhose dues in Local 294, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America werechecked off pursuant to our agreement of December 18, 1956,with the said Union, for the amounts so deducted from theirearnings, and for any fees, assessments, or other moneys un-lawfully exacted under the said agreement.All our employees are free to become, remain, or refrain frombecoming, members of any labor organization except to the extentthat this right may be affected by an agreement in conformity withSection 8(a) (3) of the National Labor Relations Act, as amended.THE GRAND UNION COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 294, INTERNATIONAL BROTHERHOODOFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OFAMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT enter into, maintain, or enforce any agreementwith The Grand Union Company which requires employees tojoin, or maintain membership in, Local 294 as a condition ofemployment, unless we shall have become the representative ofthe employees as provided in Section 9 (a) of the National LaborRelations Act and the agreement in all other respects conformsto the requirements of Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of The Grand Union Company in the exercise of theirright to self-organization, to form, join, or assist labor organ-izations, to bargain collectively through. representatives of theirown choosing, and to engage in other concerted activities forthe purpose of collective bargaining or other, mutual aid orprotection, or to refrain from any or all such activities, except THE GRAND UNION COMPANY595to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8 (a) (3) of the Act.WE WILL reimburse the employees and the former employeesof The Grand Union Company whose dues in Local 294 werechecked off pursuant to our agreement of December 18, 1956,with the Company for the amounts so deducted from theirearnings, and for any fees, assessments, or other moneys un-lawfully exacted under the said agreement.LOCAL 294, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMENAND HELPERS OF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Robert E. Gray, an individual, the General Counsel of theNational Labor Relations Board, by the Regional Director for the Second Region(New York, N.Y.), on July 18, 1957, issued an order consolidating the above-captioned cases anda consolidatedcomplaintagainst theRespondents, The GrandUnion Company, herein referred to as the Company, and Local 294, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand HelpersofAmerica,herein referredto asthe Union or Local 294, alleging that theyhad engaged in andwere engaging in unfair labor practices affecting commerce within themeaning of theNational Labor Relations Act, 61 Stat. 136, herein called the Act.Thereafter, onOctober 15, 1957, an order amending the complaint was issued.Copies of thecharges, the order of consolidation, the consolidatedcomplaint, the orderamendingthe complaint, and the notices of hearing were served upon the parties.The Com-pany and the Union entered answers to the complaint and to the amendment to thecomplaint in which they denied the commission of any unfair labor practices. Inaddition, the Union pleaded as an affirmative defense, in substance, that the ChargingParty was assisted by the Company in his attempt to represent the latter's employeesand to become their collective-bargaining agent and, therefore, is disqualified fromfiling the charges herein.With respect to the unfair labor practices, the amended complaint, in substance,alleges that on December 18, 1956, the Company and the Union executed a collective-bargaining agreement which recognized the Union as the exclusive representative ofthe employees in a described bargaining unit at the Company's Waterford, N.Y.,warehouse and which required the said employees to become and to remain membersin good standing of the Union as a condition of employment. The amended com-plaint further alleges that at all times material to this proceeding the Union was notthe representative of the aforesaid employees within the meaning of Section 9(a) ofthe Act, but nevertheless the parties entered into, maintained in effect, and enforcedthe said agreementand, sinceDecember 18, 1956, employees have paid to the Uniondues and other moneys pursuant to its terms. By reason of the foregoing it is allegedthat the said collective-bargaining agreement is invalid and in violation of the Actand that by entering into,maintaining,and enforcing such agreement the Companyhas violated Section 8(a)(1) and (3) of the Act and the Union has violated Sec-tion8(b)(1) (A) and (2) of the Act.Pursuant to notice, a hearing was held on various days between October 29 andDecember 10, 1957, in Albany, Waterford, and Troy, N.Y., before Herbert Silber-man, the duly. designated Trial Examiner.All parties were represented at the hearingby counsel and were afforded full opportunity to be heard,to examine and cross- 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine witnesses, to introduce evidence pertinent to the issues, and to engage inoral argument at the close of the hearing.At the opening of the hearing the GeneralCounsel and the Charging Party moved to dismiss the affirmative defense set forthby the Union in its answer.This motion was granted.A further motion by theCharging Party to strike the answers of the Company and the Union on the groundthat copies thereof had not been served upon the Charging Party was denied. Eachof the Respondents and the Charging Party submitted briefs to the Trial Examinerwhich have been carefully considered.Upon the entire record in the case, and from my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACT1.THEBUSINESSOF THE COMPANYThe Grand Union Company, a Delaware corporation with its principal office andplace of business in East Paterson, N.J., is engaged in the operation of warehousesand retail food and grocery outlets in various States of the United States.Duringthe calendar year 1956 the Company purchased and caused .to be delivered to itsWaterford, N.Y., warehouse, the establishment involved in this proceeding, groceries,meats, and other products valued at an amount in 'e'xcess of $1,000,000.Theseproducts were transported to the said warehouse in interstate commerce directly fromStates of the United States other than the State of New York. The parties admit, andIfind, that the Company is, and has been at all times material hereto, engaged incommerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 294, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America is a labor organization within the meaning of Section 2(5)of the Act.III.THE UNFAIR LABOR PRACTICESA. Sequence of eventsOn December 18, 1956, the Company and the Union entered into a collective-bargaining agreement which recognized the Union as the exclusive bargaining agencyfor all employees at the Company's Waterford, N.Y., warehouse excluding officeemployees, watchmen, permanent salaried supervisors, bakery employees, truckingdepartment employees, and inspectors, which required that as a condition of employ-ment all employees covered by the agreement shall within the statutory grace periodbecome members of the Union and remain members in good standing during theterm of the contract, and which also contained a checkoff provision.The complaintallegesthat the Union did not represent a majority of the employees in the describedbargaining unit when the agreement was executed.The single issue of fact in thisproceeding is whether on December 18, 1956, the Union was the representative of theemployees covered by the contract within the meaning of Section 9(a) of the Act.In the fall of 1956 the Union renewed a campaign, which it had pursued inter-mittently since 1954, to organize the employees at the Company's Waterford, N.Y.,warehouse. In late November it sought recognition as the representative of theseemployees and threatened the Company with a strike and picketingunlessthe Com-pany entered into a collective-bargaining agreement with it. On December 5, 1956, ameeting was held in Albany attended by various representatives of the Company andthe Union, including Bernard A. Lubeck, who is in charge of labor relations for theCompany, Robert L. Hood, the Company's counsel, Nicholas M. Robilotto, presidentof Local 294, and Harry Pozefsky, the Union's counsel.The Union's representativesindicated that they had in their possession designation cards signed by a majority ofthe Company's employees and agreed to produce them for inspection.The meetingwas thereupon adjourned to the Union's offices where the Company's representativeswere shown a typewritten sheet listing the employees who had signed cards for theUnion as well as the cards themselves.'A total of 45 cards was produced which theCompany's representatives checked against its payroll records.Four of the cardswere found to have been signed by persons no longer in the Company's employ andthree by persons who were working in classifications not included within the proposedbargaining unit.With respect to the remaining cards, the Company's representativeswere uncertain as to the authenticity of the signatures on three and were unable tomake a comparison of the signatures on two others because they did not have speci-I The list having been destroyedor mislaidwas not available at the hearing. THE GRANDUNION COMPANY597men signatures of these employees with them. In addition, the Company's represen-tatives questioned the validity of eight cards which bore dates more than 12 monthsold.Thus, including all doubtful cards, the Union had 38 authorizations fromemployees who were working in the classifications for which it was seekingrecogni-tion.At the time there were 101 employees in the proposed bargaining unit.2TheCompany's representatives therefore informed Robilotto that the Union did notrepresent a majority and that the Company would negotiate with the Union when itsucceeded in obtaining designations from a sufficient number of employees 3TheUnion's representatives indicated that it would be a matter of only a few days beforethey would have more designation cards.No one representing the Company at thismeeting made a list of the names of the employees whose designation cards had beenshown to them.During the following 2 weeks Lubeck had many telephone conversationsand severalmeetings with the Union's representatives.On one of these occasions, according toLubeck, Robilotto said, "He thought that he had enough representation for us tonegotiate, and he thought that we should sit down and negotiate a contract; otherwisehe would have to take drastic action." In these conversations and meetings Lubeckdiscussed with the Union some of the terms and conditions which might be includedin a contract between the parties.Another meeting was held at the Company's headquarters in East Paterson, N.J.,on December 14, 1956, which was attended, among others, by Lubeck and Hood forthe Company, Robilotto and Pozefsky for the Union, T. Ciampi of Teamsters Local563, the bargaining agent for the employees of the contract carrier which movedmerchandise in and out of the Company's Carlstadt, N. J., warehouse, and Sasso andPhil Blum of Teamsters Local 863, the representative of the employees at the Carlstadtwarehouse.At the opening of the meeting Robilotto accused Lubeck of double-crossing him by failing to negotiate a contract with Local 294, and stated that theUnion had signed up a majority of the employees.The Company's representativesreplied that Local 294 had not exhibited cards signed by a majority of the employees.Robilotto responded that "if we [the Company] didn't get busy soon, why, they wouldhave picketing at Carlstadt and Waterford."Ciampi said that the carrier's driverswould not cross a picket line and Sasso voiced the opinion that, despite a no-strikepledge, the Carlstadt warehouse employees would likewise refuse to cross a picketline.Hood asked Robilotto to produce the additional cards he hadreceived sinceDecember 5, but Robilotto replied that he did not have the cards with him.Hoodthen inquired whether he would be willing to have the question of the Union'smajoritydetermined by a National Labor Relations Board election.Robilotto answered, "No,that that certainly wasn't necessary, that he had already displayed sufficientinterest,and [the Company] could take his word that he had sufficient cards to warrant ourrecognizing Local 294 as a proper bargaining agent for the Waterford Warehouseemployees."Robilotto said that the Company could check the cards at a later datein Albany.At one point during the meeting three or four union people walked outof the room after threatening that the Company would be faced witha strike andpicketing.However, they were brought back to the meeting and the Company'srepresentatives promised that they would recommend to their superiors that the Com-pany sit down and discuss with the Union the terms and conditions of a contractwhich would be contingent upon the Union's obtaining a sufficientnumber of signa-tures from the employees.The Company thereupon engaged an Albany attorney, Sol Rubenstein,in connec-tionwith the labor problem at its Waterford warehouse.Rubenstein testified thathis assignment was to see how many new designation cards the Union had obtainedafter December 5, in order that he might be able to advise the Company as to whetherthe Union represented a majority.On Monday, December 17, 1956, Rubenstein met with Robilotto at the Union'soffice.Rubenstein was shown between 16 and 19 cards which purportedly had beensigned after December 5.Rubenstein's testimony was vague and self-contradictoryas to the number of these cards which bore dates between December 5 and 17 .4Rubenstein compared these cards with a list handed to him by Robilotto, which the2 The Company's representatives believed that there were 103 employees in the proposedbargaining unit.However, for reasons stated below, I find that there were only 101employees in the unit.3 About December 11 Lubeck again informed the Union's representatives that if theyproduced cards signed by a majority of the employees in the proposed bargaining unit theCompany would recognize the Union and negotiate a contract with it.4 There are only two cards in evidence, signed by Joseph John Jolicoeur and Joseph L.Slupski, which are dated between December 5 and 17, 1956. 598DECISIONS OF NATIONAL LABOR RELATIONS BOARDlatter represented as being the names of the employees whose cards had been shownto Lubeck and Hood previously,5 to determine whether there were any duplications,and he found none.However, Rubenstein had no payroll or other relevant companyrecords with him at this meeting.Consequently, he had no way of knowing whetherthe cards he inspected bore genuine signatures,whetherthe persons whose namesappeared on these cards were employed by the Company, or whether these persons ifemployed by the Company were working in classifications covered by the proposedbargaining unit.Thus, instead of independently investigating the genuineness of thecards, Rubenstein accepted the assurance of the Union's representatives that the cardswere authentic and had been signed after December 5.Rubenstein also testified thathe made no record of the names of the persons whose cards were shown to him.Nevertheless, upon the basis of the cards he inspected plus the list with the names ofthe employees whose cards had previously been shown to Hood and Lubeck, Ruben-stein concluded that the Union represented more than 50 percent of the employees inthe proposed bargaining unit.After his meeting with Robilotto, Rubenstein telephoned Lubeck at the Company'sheadquarters in East Paterson, N.J., and informed Lubeck that he saw a sufficientnumber of cards in addition to those which had been produced for the Company'sinspection on December 5 to demonstrate that the Union represented a majority ofthe employees in the proposed bargaining unit and advised Lubeck to recognize theUnion as the representative of those employees.A meeting of various companyofficialswas held that same afternoon, December 17, to consider what action shouldbe taken in the matter.Attending the meeting, in addition to Lubeck, were: Mr.Shield, president, Mr. Davern, senior vice president, William Dempsey, vice presidentin charge of store operations, and Robert L. Hood, attorney.The persons present atthe meeting discussed what economic effect a strike and picketing would have uponthe Company's business.The Company then was at its busiest period of the year.The operation of its stores depended upon the movement of merchandise by trucksto and from its warehouses in Carlstadt and Waterford.The consensus of opinionwas that the stores would be unable to operate longer than 2 weeks without truckingservice and this would affect the jobs of 6,000 employees. Shield inquired whetheritwas possible for the Company to petition for an election among the employees atitsWaterford warehouse. It was explained that such an election was a long, involvedprocess and by the time an election could be held the holiday season would be overand the Company's stores probably would be closed.Hood stated that based upon aconversation with Rubenstein and the designation cards he had seen on December 5itwas his advice that the Company immediately recognize and attempt to negotiatea contract with Local 294.Neither then nor at any time thereafter was the Companygiven the names of employees who purportedly had signed designation cards for theUnion between December 5 and 17, 1956. Shield decided to accept Hood's advice.However, he stated that before entering into negotiations with the Union he firstwanted to talk to the employees at the Waterford warehouse and explain the circum-stances to them.That evening Lubeck, Davern, and Shield drove to Waterford.The same night there was a meeting at the Ten Eyck Hotel in Albany, N. Y., be-tween company representatives, including Lubeck and Rubenstein, and the ChargingParty in this case, Robert E. Gray.At this meeting, Gray advised the Company thathe was there as the legal representative of a substantial percentage of all the warehouseemployees and mentioned a figure of approximately 85 employees. Before the meet-ing was concluded Gray said that he would send a confirmatory telegram to Mr. Shieldin which he would put the Company on notice that he represented these employees.At the time of the meeting with Gray the Company had decided that it would recog-nize Local 294 and Gray was told this.However, the Company had not yet advisedthe Union of its decision, but this fact was not communicated to Gray.At 10 o'clock the next morning, December 18, President Shield spoke to about 75employees in the Waterford warehouse.6 Shield told the employees that the Com-pany's attorneys,Hood and Rubenstein, had advised him that Local 294 held asufficient number of designation cards to make it necessary for the Company torecognize the Union and that it was the intention of the Company, immediately after5 Rubenstein testified that he did not know who had prepared the list.With respect tothis list and the cards which had been inspected previously by Hood and Lubeck, Ruben-stein testified, "I think I did look at the cards while I was there, and checked 'them withthe list that Nick [Robilottol had written out, and the names corresponded."9I credit Lubeck's testimony as to what took place at this meeting.Lubeck demon-strated a good recollection of the events about which he testified at the hearing andimpressed me as sincerely striving to answer the questions asked him fully, accurately,and without distortion. THE GRAND UNION COMPANY599the meeting, to go to Albany and negotiate a contract with the Union. In responseto a question, he said that in all probability the agreement would contain a union-shopclause requiring the employees to join Local 294 within 30 days.He further statedthat he had received information that a majority of the employees had also designatedMr. Gray and the logical conclusion was that a great many employees had signed forboth the Union and Mr. Gray. However, he said, because Local 294 had obtainedtheir designation cards first the Company had to negotiate with the Union despite thesentiment among the employees in favor of Mr. Gray.At this meeting there was anexpression of substantial opposition to the Union.An employee asked those whoopposed Local 294 to raise their hands, and all except about six of the employees didso.At the close of the meeting, another employee said he realized the predicamentthe Company was in, he felt Mr. Shield was in a tough spot, he had confidence inMr. Shield, and then turned to the others and suggested a rising vote of confidenceinMr. Shield.Everybody arose and applauded and the meeting ended.After the contract had been executed, Lubeck asked Attorney Hood what theCompany would be required to do, upon the expiration of the 30 days' graceperiod, if any of the employees refused to sign cards for the Union and pay theirmonthly dues.Hood later advised Lubeck that on behalf of the Company he hadmade arrangements with the Union to waive enforcement of the union-shop clause.This fact was never communicated to the employees.All the employees signedcheckoff cards and the question of discharging anyone for nonpayment of duesnever arose.The contract between the Company and the Union, although for a term inexcess of 2 years, was enforced by the parties from its execution only until aboutAugust 3, 1957.During this period union dues were deducted from the employees'wages and paid to Local 294 pursuant to the checkoff provision of the agreement.On August 9, 1957, a representation election was conducted by the National LaborRelations Board among the employees at the Company's Waterford warehouse ina voting unit which included all the employees covered by the contract with theUnion plus the bakery department employees.?The employees were given thechoice of voting for the Union, Robert E. Gray, or neither.A majority of thevotes was cast for Robert E. Gray and on August 19, 1957, a certification of repre-sentativeswas issued.Thereafter, on September 23, 1957, the Company andRobert E. Gray entered into a collective-bargaining agreement effective untilFebruary 27, 1961, which specifically recognizes the latter as the exclusive repre-sentative of the employees in the certified unit.'B. The Union's lack of majorityThe fact that Local 294 was unsuccessful in the election held on August 9, 1957,does not resolve the issue of whether the Union represented a majority of theemployees covered by its contract with the Company when the agreement wasexecuted on December 18, 1956.The parties disagree as to the number of em-ployees who were in the contractual unit on December 18, 1956. For the weekending December 22, 1956, which includes the day in question, the Company'spayroll lists 104 employees in the job classifications covered by the contract.Fourof these employees, namely,Wilson Terry,Mary Durivage, Frederick Knipple,and Christine Timm, were absent from work the entire week and never thereafterreturned.Itwas stipulated that Wilson Terry was not in the unit on the criticalday, but there is a dispute with respect to the other three.Arthur N. Hennineson,superintendent of theWaterford warehouse, testified that by December 18, 1956,Frederick Knipple had been absent for a considerable length of time without leaveof the Company and Mary Durivage had been absent because of illness for aperiod of approximately 1 month.Neither one returned to work. In these cir-cumstances, I infer that Knipple and Durivage voluntarily quit their employ withthe Company on the respective days they first absented themselves from work andfind that they should not be included in the contractual unit as of December 18,1956.Christine Timm was an extra girl in the egg room who worked whenevershe was needed.When she was not working the Company considered her statusto be that of a temporarily laid-off employee. She did not work during the weekin question and subsequently moved from the Waterford, N.Y., area.Althoughthere is no evidence as to when this move took place, she signed an applicationfor membership in the Union on January 15, 1957, in which she gave as her res-idence aWaterford,N.Y., address and stated that she was employed by TheGrand Union Company. This demonstrates that she had not then quit her employ7 SeeGrand UnionCo., 118 NLRB 685.8 SeeThe Grand Union Company,123 NLRB No. 191. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Company. I shall, therefore, include her in the contractual unit as ofDecember 18, 1956.Accordingly, I find that 101 employees were in the unit onDecember 18, 1956.Considerable evidence was adduced at the hearing as to which of these 101 em-ployees the Union did or did not represent when it entered into its agreementwith the Company. Forty-seven employees testified without contradiction that onor before December 18, 1956, they had not signed any card designating the Unionas their bargaining agent and had not otherwise selected the Union to representthem.These employees were:Alfred F. ArcielloJohn KaneAntonetta AscenziClarence KeelerBeverlyBameJohn KellerVernon BaucusFrances KeltsThomas BaylyEva KesslerAnna BurnsJoseph KokernakJohn Warren Carter, Jr.Albert LaMarreJohn Warren Carter, Sr.Stephen LeMayFrederick DemarestRobert LesterIrving Francis De VoePhilipMabbShirley De Voe (Kessler)Betty Ann MattoonPeter DreweckiJosephine MazulaRaymond GaudreauWilliam McConnellKathleen Gendron 9Douglas MurrayElizabeth GilchristMary PerrettaRobert GordonJohn Emmett RussellGeorge GuthierJoseph SchultzRaymond HellerHugh George SmithGarrett HoltHenry SoucyHarold HotalingRonald Edward SoucyElizabeth HullThomas TaylorWinfield HullJohn TiroMartin JohnsPeterWorhachFrancis Patrick KaneThere are five employees, who were in the contractual unit at the time in ques-tion,who did not testify at the hearing and who the General Counsel contendsshould be counted with those who had not designated the Union as their repre-sentative on or before December 18, 1956.These employees are: Christine Timm,HarryWilliams, Frank Lawyer, Elsie M. McCullen, and Rufus Sweet.An ap-plication for membership in the Union dated either January 14, 15, or 16, 1957,was introduced in evidence for each.The testimony of the Union's business agent,Howard Bennett, shows that the Union has no card or other record indicating thatany of these employees had designated the Union as his or her collective-bargainingrepresentative on or before December 18, 1956. It is the Union's position that thisevidence alone is insufficient proof that these five employees had not selected theUnion as their bargaining agent before the execution of the contract because theemployees might have made such designations orally.The Union is correct initsassertion that the Act does not require the selection of a representative for thepurposes of Section 9(a) to be made in writing. "The.Act requires nospecific form of authority to bargain collectively. . . . Authority may be given byaction as well as in words. . . . Not form, but intent, is the essential thing.Theintent required is merely that the union or other organization or person act asthe employees' representative in collective bargaining..It is only necessarythat it be manifested in some manner capable of proof, whether by behaviour orlanguage.Oral authority is not invalid. It is merely, as always, more difficultto prove."Lebanon Steel Foundry v. N.L.R.B.,130 F. 2d 404, 407 (C.A., D.C.),cert.denied, 317 U.S. 659.See alsoN.L.R.B. v. Premo Pharmaceutical Lab-oratories, Inc.,136 F. 2d 85, 86 (C.A. 2). Although the burden of proving thattheUnion did not represent a majority of the employees in the contractual uniton December 18, 1956, rests upon the General Counsel, it may be sustained byevidence other than the testimony of the individual employees concerned that theyhad not selected the Union as their bargaining agent.Howard Bennett testifiedthat it is the ordinary custom of the Union when it engages in a membershipdrive to obtain signed applications from the employees.There is no evidencethat the Union departed from its customary practice in this instance.More than9 Line 18 on page 249 of the transcript is corrected by changing the number "56"to "57." THE GRAND UNION COMPANY60150 employees in the contractual unit were witnesses at the hearing and, althoughmany of these witnesses were interrogated at length by the Union's counsel aboutpossible oral designations, not one testified that he had made any oral designationof the Union as his bargaining representative, or had been asked to do so.Furthermore, the testimony of Bernard A. Lubeck and Sol Rubenstein showsthat in attempting to demonstrate its majority status to the Company, the Unionrelied exclusively upon cards signed by the employees.From all these circum-stances, I infer that the Union neither solicited nor obtained any effective oraldesignations from employees in the contractual unit.Ifind, therefore, thatChristine Timm, Harry Williams, Frank Lawyer, Elsie M. McCullen, and RufusSweet had not either orally or in writing designated the Union as their collective-bargaining representative on or before December 18, 1956.Applications for membership in the Union dated either January or November1956 were produced for George Seguin, William O'Leary, James E. Brady, andAnnaBourgeois,each of whom testified that he or she had not signed the cardon the date indicated and had not designated the Union as his or her representativeon or before December 18, 1956. 'George Seguin denied that the figures "1/15/56"alongside the date on the card which he signed is in his handwriting and testifiedthat he signed the card in January 1957. 1 credit this testimony. James E. BradyandWilliam O'Leary both testified that they did notsignany cards until afterDecember 18, 1956, and that they did not insert any date on the cards which theysigned.I credit their testimony and find that the cards dated "11/27,/56" bearingtheir signatures were not signed on that day but were signed after December 18,1956.Anna Bourgeois similarly denied that the date "11/27./56" on her card iscorrect.She testified that she signed the card on January 16, 1957, and the cardwas dated when she signed it.The date on her card is in a different handwritingthan the balance of the written information and was written in pencil while therest of the card was filled out in ink.Although the appearance of the card doesnot indicate any erasure of date, I nevertheless credit Anna Bourgeois' testimonythat she signed the card on January 16, 1957.Accordingly, I find that GeorgeSeguin, James E. Brady, William O'Leary, and Anna Bourgeois had not designatedthe Union as their collective-bargaining representative on or before December 18,1956.An issue is raised with respect to three employees who had applied for member-ship in or had been members of the Union or a sister local before beginning theiremployment with the Company but who testified that they had not voluntarilydesignated the Union as their representative while they were working for theCompany. James Fluewelling testified that he had signed an application for mem-bership in the Union in 1953 or 1954, when employed by another concern.How-ever, theUnion lost a representation election the same year and thereafterFluewelling had no further connection with the Union.Chester Hotaling was amember of the Union in 1941.Upon his subsequent discharge from militaryservice he refused to pay to the Union a reinstatement fee of $50 and his mem-bership lapsed.Thus, neither Fluewelling nor Hotaling were members of theUnion when they began working for the Company and neither had evinced anycurrent desire to be represented by the Union when the contract in question wasexecuted.The third employee,Warren Hedden, prior to his employment withthe Company on June 9, 1956, was a member of Teamsters Local 787. After thecontract was entered into between the Company and the Union, Hedden requestedand was given a transfer card to Local 294.Hedden's transfer of membershipfrom Local 787 to Local 294 after December 18, 1956, does not contradict histestimony that he had not designated the Union as his representative prior thereto.I therefore find that on December 18, 1956, the Union did not represent JamesFluewelling, Chester Hotaling, or Warren Hedden.loThe final question as to designations relates to five employees who signed ap-plications for membership in the Union during the fall of 1955.The GeneralCounsel and the Charging Party contend that these cards were ineffective asevidence of a current representative interest more than a year later when thecontract was executed.The arguments advanced are: First, that the Board doesnot accept cards older than a year to support a petitioner's showing of interest ina representation proceeding; and, second, that the Union told various employeesduring its 1956 organizational campaign that those who had signed cards in 1955would be required to sign new cards if they still desired the Union's representation.10 Since the Union did not have cards from Fluewelling, Hotaling, or Hedden prior toDecember 18, 1956, when it attempted to demonstrate its majority to the Company'srepresentatives, it could not have relied upon designations from any of these threeemployees. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDNeither of these arguments is meritorious.The Board's policies with respect toprocessing petitions under Section 9(c) of the Act are purely administrative andhave no applicability to the present case.As to the second argument, the factthat the Union sought to obtain more recent designations during its 1956 organ-izational campaign does not of itself render prior designations invalid.The fiveemployees who signed the cards in question are Edward Coon, Sidney Jansen,BernardWestcott, ShirleyWestcott, and Timothy Fitzgerald."These employeestestified that they did not desire the Union to represent them in 1956, and didnot sign any designation cards in that year prior to the execution of the contracton December 18.However, none of these employees had taken any effectiveaction to revoke their prior designations.12 In two early cases alleging violationsof Section8(5) of the Act,Luckenbach Steamship Company, Inc.,12NLRB1330, andSurpass Leather Company, 21NLRB 1258, the Board held that cardsdated approximately 1 year before the unions' requests for recognition and bar-gaining were unacceptable as evidence of the unions' majority status.However,my attention has been directed to no other unfair labor practice proceeding inwhich there was a similar decision.On the Other hand, inN.L.R.B. v. PiquaMunising Wood Products Co.,109 F. 2d 552, 554 (C.A. 6), the court rejectedthe argument that designation cards dated 2 years before the union's demand forcollective bargainingmay not be counted in determining the union's majority.In so ruling the court stated, "Respondent's contention that some of the cards lackprobative value because dated in 1935 and 1936 is without merit. It is a well-established rule of evidence that when the existence of a personal relationship orstate of things is once established by proof, the law presumes its continuance untilthe contrary is shown or until a different presumption arises from the nature ofthe subject matter."This appears to reflect the Board's current rule.Thus, intwo relatively recent cases, the Board counted as proof of a current representative—status designation cards signed by employees more than a year before the union'sdemand upon the employer to engage in collective bargaining.Safeway Stores,Incorporated,99NLRB 48, 49, and56;Knickerbocker Plastic Co., Inc.,104NLRB 514, 529, enfd. 218 F. 2d 917 (C.A. 9). Accordingly, I find that Coon,Jansen, Bernard Westcott, Shirley Westcott, and Timothy Fitzgerald should not becounted with the other employees whom the Union did not represent on Decem-ber 18, 1956.Since the General Counsel has proved that 59 employees out of a total of101 employees in the contractual unit had not designated or selected the Unionas their collective-bargaining agent when the agreement between the Union andthe Company was executed on December 18, 1956, I find that the Union on thatdate did not represent a majority of the employees covered by the agreement.C. ConclusionsThe Union argues that its status as the majority representative of the employeesin the contractual unit was established not only by the number of designationcards received by it before December 18, 1956, but also by an alleged vote ofapprobation by the employees at the meeting in the morning of December 18when they were addressed by Company President Shield.At the conclusion of themeeting, after Shield earlier had informed the employees that he had been advisedthat the Union had received cards signed by a majority of the employees andthat the Company was going to negotiate a contract with the Union, the employeespresent gave him a rising vote of confidence.According to the Union, by thisaction and by the failure of any employee to contradict Shield's statement thattheUnion had cards from a majority, the employees "ratified his actions andaffirmed their support of Local 294.They likewise adopted the Company's actionas their own." I find no merit to this argument. The employees were not askedwhether they desired the Union to represent them and their vote of confidence inShield, in the circumstances, was not an affirmation by those present who had notpreviously designated the Union that they were now doing so.On the other hand,allbut six of the employees who attended the meeting raised their hands whena show of hands by those who opposed the Union was called for.Thus, al-"I find that the General Counsel has failed to establish by a preponderance of theevidence that the card bearing the signature of Timothy Fitzgerald and dated October 19,1955, is a forgery.la Jansen testified that he askedsomeonewhom he does not know but thinks may havebeen an employee of the Union for return of his card and was told the card was no longergood.Coon testified that he wrote the Union a letter of resignation but no competentevidence was adduced that the letter was mailed. THE GRAND UNION COMPANY603though the employees did not engage in any debate with Shield as to whether hewas correctly informed that a majority had signed cards for Local 294, the senseof the meeting was that the overwhelming majority of the employees present didnot desire the Union to be their representative.Their rising vote at the end ofthemeeting was not an expression of support for the Union but merely anindication of their loyalty to and confidence in their Company's president.Thus,contrary to the Union's contention, the transactions at the meeting do not lendthemselves to the interpretation that the employees then and there indicated adesire to be presented by the Union.The Company in defense of its actions advances the argument that "havingacted in good faith in its reliance upon the cards exhibited to it and having reliedupon the opinion of its counsel, and not having knowledge of the alleged illegalityor inadequacy of the cards, cannot be charged jointly with the Union as beingguilty of any unfair labor practice."Itargues further that since the Uniondeclined to petition the Board for an election and had threatened to picket theCompany's warehouses unless a contract was entered into forthwith, despite theCompany'sunwillingnessto recognize and bargain with Local 294, it was com-pelled to do so; its only alternatives were "either to risk a serious strike disastrousto its business, throwing thousands of people out of work, or to accept [the des-ignation] cards at its face value."Thus, in part, the Company's defense is thatif it acted unlawfully it did so reluctantly under pressure of union coercion.How-ever, threats of a strike or other economic exigencies do not excuse or justifyaction proscribed by the Act.An employer has a duty to resist the demands of aunion when to yield to those demands would violate his employees' statutoryrights.13The Company'sargumentthat it acted in good faith in reliance uponthe cards exhibited to it and in reliance upon the opinion of its counsel likewiseisdeficient in merit.Absence of an intention to violate the Act does not excuseunlawful infringements upon the rights guaranteed employees by Section 7. Further-more, the requirement, set forth in Section 8(a)(3) of the Act, that a "labororganization is the representative of the employees as provided in section9(a), inthe appropriate collective-bargaining unit" before an employer may enter intoan agreement containing a union-security provision is absolute.14The sectioncontains no mitigating qualification which pardons an employer who enters intosuch an agreement under the mistaken, although good-faith, belief that the labororganization was the majority representative of the employees covered thereby."In any event, upon the evidence, I find that the Company did not have a sincere,good-faith belief that the Union on December 18, 1956, represented a majority ofthe employees in the proposed bargaining unit.The perfunctory manner in whichthe Company investigated the Union'sclaimof majority,16 and the circumstances13N.L.R.B. v. Pappas and Companyet at.,203 F. 2d 569 (C.A.9) ; N.L.R.B. v. GoodyearTire & Rubber Company,129 F. 2d 661, 664 (C.A. 5). SeeN.L.R.B. v. Bell AircraftCorporation,206 F. 2d 235, 237 (C.A. 2), wherein the court stated:It was a reluctant violator of Section 8 (a) (1) and possibly had to choose betweendoing so and suffering the consequences of another strike.But compliance with thestatute was possibleand unioncoercion which induced the employer to violate itis not relevant.14 Bryan Manufacturing Company,119 NLRB 502, section G of .the IntermediateReport ;Adam D.Goettl et at. d/b/e InternationalMetal Products Company,104 NLRB 1076,footnote 1.15Note that the further proviso of Section 8(a)(3) of the Act (with respect to theenforcement of a union-security provision by an employer) excuses what would otherwisebe unlawful discrimination against an employee if the employer has no reasonable groundsfor believing that the employee's membership in a labor organizationwas denied forunlawful reasons.This contrast between the first and second proviso of Section 8(a)(3)of the Act indicates a congressional intent that good faith should not exonerate anemployer who enters into a union-security agreement with a labor organization which isnot the majority representative.16According to testimony adduced on behalf of the Company, it purportedly satisfieditself as to the Union's majority after inspecting two groups of designation cards.Withrespect to the first group, which was checked by Hood and Lubeck, out of 45 cards pro-duced, 7 were rejected outright because they were signed by persons not included withinthe proposed bargaining unit and the Company's representatives questioned the validityof 13 others.Despite this experience, when Rubenstein, about 2 weeks later, checked thesecond group of cards, other than ascertaining that there were no duplications betweenthe two groups, he accepted the Union's representations as to their validity.Thus, ineffect, the Company acceded to Robilotto's demand that the Company should "take his 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich promptedit to recognizeand hastily to enter into a contract with the Union,despite the information it received on the night of December 17 indicating that amajority of the employees possibly had designated Robert E. Gray as their repre-sentative, show that the Company was motivated by an anxiety to avoid a costlystrike rather than by any honest conviction, prudently reached, that the Union,in fact, legitimately represented a majority of the employeesin anappropriatecollective-bargaining unit.Ihave found that the Company and the Union entered into a contract onDecember 18, 1956, which recognized the Union as the exclusivebargaining agentfor the employees covered by its terms and which required the employees tobecome members of the Union within a defined period of grace, notwithstandingthe fact that the Union was not then the representative of the employees withinthe meaning of Section 9(a) of the Act.This was an unlawful trespass upon theemployees' right to select a collective-bargaining representative of their ownchoosing.The Company thereby violated Section 8(a)(1) of the Act and theUnion by accepting the benefits of such unlawful recognition violated Section 8(b)(1) (A) thereof.These infringements upon the rights guaranteed employees bySection 7 of the Act were aggravated by the inclusion of a clausein the agreementgrantingrecognition which required the employees covered thereby as a conditionof employment to become members of the Union. In the circumstances, suchunion-shop provision created discriminatory conditions of employmentencouragingmembership in the Union.Therefore, by entering into, maintainingin effect, andenforcing the December 18, 1956, contract, the Company also violated Section8(a)(3) of the Act. Similarly, the Union as a party to the execution and en-forcement of the agreement was engaged in an unlawful attempt to cause theCompany to create conditions which would result in discrimination prohibited bySection 8(a)(3) of the Act, and thereby violated Section 8(b)(2) of the Act.That the parties to the contract may have had a supplementary, parol under-standingthat the union-shop clause would not be enforcedisnot a mitigatingcircumstance because the purported modification of the contract was never com-municated to the employees.Furthermore, as none of the employees risked dis-charge by refusing to become members of the Union, the intention of the partiesto adhere to the oral understanding was never tested.17Accordingly,as allegedin the complaint, I find that, by their conduct described above, the Employer hasviolated Section 8(a)(1) and (3) and the Union has violatedSection8 (b) (1) (A)and (2) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondents, set forthin sectionIII,above, occurring inconnection with the operations of the Respondent Company, describedin section I,above, have a close, intimate, and substantial relation to trade, traffic,and com-merce among the several States and tend to lead to labor disputesburdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents hate engaged in certain unfair labor prac-tices,itwill be recommended that they cease and desist therefrom and that theytake affirmative action designed to effectuate the policies of the Act..Following a representation election, which the Union lost, the Company withdrewrecognitionfrom Local 294 as the bargaining agent for its Waterford warehouseemployees and ceased enforcing its contract with the Union.Consequently, anorder directed towards the accomplishment of such objectives would be superfluousand, because the complaint does not allege any violation of Section 8(a)(2) ofthe Act, inappropriate.Foundation Company,120 NLRB 1453.The evidence shows that all the employees covered by the December 18, 1956,agreement signed cards authorizing the Company for the benefit of the Union todeduct union dues from their earnings and that, pursuant to these authorizationsand the terms of the contract, the Company made such deductions from aboutDecember 18, 1956, through August 3, 1957.The General Counsel and theword that he had sufficient cards to warrant [the Company] recognizing Local 294 as aproper bargaining agent for the Waterford Warehouse employees." The cursoriness withwhich the second group of designation cards was checked does not suggest that theCompany was genuinely seeking to discover whether the Union represented a majority ofits employees in the proposed bargaining unit, but indicates only a feeble gesture towardcompliance with its responsibilities under the Act.17 County Electric Co., Inc., et al.,116 NLRB 1080, 1081-1082;Red Star Express Linesof Auburn, Inc. v. N.L.R.B.,'196 F. 2d 78, 81 (C.A, 2). THE GRAND UNION COMPANY605Charging Party request that my recommendations include a direction that theRespondents reimburse each affected employee for dues checked off by the Com-pany and remitted to the Union under the terms of the agreement.The proprietyof such recommendation is indicated by the decision inUnited Association ofJourneymen & Apprentices of Plumbing & Pipefitting Industry of the United Statesand Canada, etc. (J. S. Brown-E. F. Olds Plumbing & Heating Corporation),115NLRB 594, where, under analogous circumstances,18 the Board ordered reimburse-ment for dues and assessments paid to a labor organization, explaining its reasonsas follows:... Here, the dues and the assessments were required and collected pursuantto a contract which clearly contravened the public policy of the Act.Duesand assessments here collected constituted the price these employees paid inorder to retain their jobs.We therefore conclude that the remedy of reim-bursement of all such monies is appropriate and necessary to expunge theillegal effects of the unfair labor practices found here.**It is our view that, where payment of dues is required under a closed-shopcontract, as where assessments are required under an otherwise valid agree-ment, reimbursement of such monies actually collected will best effectuatethe policies of the Act.Otherwise the very fruits of the unfair labor practiceitselfwill remain in the hands of the respondent.In several recent cases the Board, without explanation, failed to include in itsorders provisions for reimbursement of dues and other moneys paid under thecompulsion of unlawful union-security agreements, although such remedy wouldappear to have been appropriate.19However, I do not construe such unexplainedomissions as a reversal by the Board of its remedial policies expressed in theBrown-Oldscase.Accordingly, I shall recommend that the Respondent Companyand the Respondent Union jointly and severally reimburse the employees coveredby their contract of December 18, 1956, for all dues deducted by the Companypursuant to checkoff authorizations for the benefit of the Union.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By entering into, maintaining,and enforcing an agreement which required theemployees covered thereby as a condition of employment to become and toremain members of the Union, although the Union was not the representative ofthe aforesaid employees within the meaning of Section 9(a) of the Act, theRespondent Company has engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act and the Respondent Union has engagedin unfair labor practices within the meaning of Section 8(b)(1)(A) and (2) ofthe Act.2.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]'sCases such asHibbard DowelCo., 113 NLRB 28;The Englander Company, Inc.,114NLRB 1034;BroderickWood Products Company,118 NLRB 38;Bryan ManufacturingCompany,119 NLRB 502; and CoastAluminum Company,120 NLRB 1326, are dis-tinguishable because, unlike the Instant proceeding, in each a violation of Section 8(a) (2)of the Act was alleged in the complaint and was found by the Board. But see :TheEnglander Company, Inc.,118 NLRB707; Imperial Wire Company, Inc.,118 NLRB 775;Morse Brothers,et at.,118 NLRB 1312.1D Booth and Flinn Company,120 NLRB 545;Kalof Pulp & Paper Corp.,120 NLRB714;Joe K. Miller, d/b/a K.M. & M. ConstructionCo., 120 NLRB 1062;andFoundationCompany,120 NLRB 1453.With respect to theK.M. & M. Construction Co.case, wheretheBoard omitted to order the respondents to reimburse employees for moneys, dues,fees, and assessments paid to the respondent union under the terms of an agreementcontaining an unlawfulunion-security provision, despite the Trial Examiner's finding thatsuch remedy will effectuate the policies of the Act and recommendation that the order inthe case should Include such remedy, the opinion has been expressed that "the Boardapparently is going along with the `reprieve' granted by NLRB General Counsel JeromeFenton.who has given construction employersand unionsuntil September 1 to bringtheir hiring practices into conformity with the law.Thereafter, he has warned, theBrown-Olds penalty will be Invoked."L.R.R., Summary of Developments, June 2, 1958,p. 4.See also address by Jerome D. Fenton, NLRB General Counsel, 42 LRR 249, 251.